Filed pursuant to Rule424(b)(3) Registration No.333-127891 UNITED DEVELOPMENT FUNDING III, L.P. SUPPLEMENT NO. 5 DATED DECEMBER 21, 2007 TO THE PROSPECTUS DATED MAY 15, 2006 This Supplement No.5 supplements, and should be read in conjunction with, the prospectus dated May 15, 2006, Supplement No.2 dated April 30, 2007,Supplement No. 3 dated June 11, 2007 and Supplement No. 4 dated August 24, 2007.Supplement No. 2 superseded and replaced prior Supplement No. 1 dated January 5, 2007. On November 14, 2007, we filed with the Securities and Exchange Commission our Quarterly Report on Form 10-Q for the quarterly period ended September 30, 2007. This Quarterly Report (excluding the exhibits thereto) is attached as Annex A to this Supplement No. 5. Unless otherwise defined in this Supplement No.5, capitalized terms used have the same meanings as set forth in the prospectus. The purpose of this supplement is to describe the following: (1) the status of the offering of units in United Development Funding III, L.P.; (2) revised suitability standards applicable to investors; (3) the origination of two loans to affiliated entities; (4) updated disclosure regarding our limitations on investments in unimproved real property; (5) updated disclosure regarding the indemnification of our general partner and its affiliates; (6) updated disclosure regarding our real property loans and investments; (7) revised disclosure regarding the reports provided to investors; and (8) a revised subscription agreement. Status of the Offering We commenced our initial public offering of units oflimited partnership interest on May 15, 2006. As of December 17, 2007, we had accepted subscriptions and issued an aggregate of 5,294,446 units of limited partnership interest to limited partners, consisting of 5,227,913 units that have been issued to our limited partners in exchange for gross proceeds of approximately $104.5 million and another 66,533 units of limited partnership interest issued to limited partners in accordance with our distribution reinvestment plan in exchange for gross proceeds of approximately $1.3 million. Suitability Standards The fifth paragraph of the “Suitability Standards – General” section beginning on page 1 of the prospectus and all similar discussions appearing throughout the prospectus are superseded in their entirety as follows: Several states have established suitability requirements that are more stringent than the standards that we have established and described above.Investors in Massachusetts must have, excluding the value of a purchaser’s home, furnishings and automobiles, (a)a gross annual income of at least $100,000 and a net worth of at least $100,000, or (b)a net worth of at least $400,000.Investors in New Jersey and Ohio must have, excluding the value of such investor’s home, furnishings and automobiles, a gross annual income of at least $85,000 and a net worth of at least $330,000.Furthermore, in addition to our standard suitability requirements, investors in California, Iowa, Kentucky, Missouri, Nebraska, New Jersey and Ohio must have a liquid net worth of at least ten times their investment in our units.Net worth is to be determined excluding the value of a purchaser’s home, furnishings and automobiles.It is also recommended by the Office of the Kansas Securities Commissioner that investors in Kansas not invest, in the aggregate, more than 10% of their liquid net worth in us and similar direct participation investments.For investors in Kansas, liquid net worth is defined as that portion of net worth which consists of cash, cash equivalents and readily marketable securities. 1 Loans to Our General Partner and Its Affiliates The following information should be read in conjunction with the discussion contained in the “Investment Objectives and Criteria – Loans to Our General Partner and Its Affiliates” section beginning on page 52 of the prospectus, the “Conflicts of Interest – Loans to Affiliates of Our General Partner” section beginning on page 70 of the prospectus and all similar discussions appearing throughout the prospectus: Loan to UDF PM, LLC On September 4, 2007, we originated a loan to UDF PM, LLC, a Texas limited liability company (UDF PM), under a secured promissory note in the principal amount of $6,437,500 (UDF PM Note).UDF PM is a newly created entity that was formed for the purpose of acquiring, in a foreclosure sale, real property located in Lubbock County, Texas against which UDF I, an affiliate of our general partner and the sole member of UDF PM, held a lien.The proceeds of this loan were used by UDF PM to acquire the real property, to fund closing costs, to fund interest reserve and to provide funds for the development costs relating to the real property. As of September 30, 2007, we had funded approximately $5,937,500, including closing costs and interest reserve.We expect to advance additional funds up to, but not exceeding, a maximum of $6,437,500 outstanding at any given time during the remaining term of the loan.The loan has a revolving interest reserve funding commitment under which we will advance accrued interest to UDF PM so long as the maximum indebtedness outstanding under the UDF PM Note does not exceed $6,437,500.The outstanding principal amount bears interest at 15% per annum, accrued monthly and compounded annually.Payments equal to the amount of accrued interest on the outstanding principal balance of the loan are due and payable on the last day of each month; provided, that we will fund the accrued interest payments under the UDF PM Note unless the maximum indebtedness outstanding under the note exceeds $6,437,500 or would exceed $6,437,500 as a result of such funding.The outstanding principal balance of the loan, together with all accrued, unpaid interest thereon and other unpaid amounts due under the loan, shall be due and payable on the maturity date, September 4, 2010. UDF PM’s indebtedness and obligations under the UDF PM loan are secured by (i) a second lien deed of trust filed against the real property owned by UDF PM and (ii) a pledge of the limited liability company interests in UDF PM.We also hold the first lien deed of trust, which is filed against the portion of the real property comprising residential lots.The payment and performance of UDF PM’s obligations under the loan are guaranteed by UDF I. UMTHLD, our general partner, is the asset manager for UDF I, and UDF I is the sole member and manager of UDF PM.As a result, our general partner manages UDF I, UDF PM and us. In consideration for our commitment to provide the loan to UDF PM and to fund the $6,437,500 commitment, subject to the terms and conditions of the loan, UDF PM paid us a commitment fee which was funded under the loan in the amount of $187,500, which will be amortized into our income over the life of the loan. The UDF PM Note requires UDF PM to comply with various covenants.UDF PM may not incur additional indebtedness for borrowed money without our prior written consent and may not permit liens to be created against any collateral granted or pledged as security for the loan, except for liens permitted by us. We may declare the UDF PM Note in default in certain circumstances, including upon UDF PM’s failure to make any payment required by the note by the tenth day following the date when due, upon UDF PM’s breach of representations or warranties, upon UDF PM’s breach of covenants or agreements if not cured after ten days, or if UDF PM files for bankruptcy, is involuntarily placed in bankruptcy pursuant to an order not dismissed within thirty days, or is dissolved, liquidates substantially all of its assets or winds up its affairs. We received a fairness opinion dated September 14, 2007from Jackson Claborn, Inc., an independent advisor, which states that the terms of the loan to UDF PM are fair and at least as favorable to us as such a transaction with an unaffiliated party in similar circumstances.UMTHLD paid the independent advisor’s fees for services rendered in connection with preparation of the fairness opinion.Such fee is not reimbursable by us. UDF PM owns a subdivision in Lubbock County, Texas with 335 lots and 15 acres of additional development property with an “as-is” value of $21,900,000. 2 Loan to United Development Funding X, L.P. On November 12, 2007, we originated a secured revolving credit facility to United Development FundingX, L.P., a Delaware limited partnership (UDF X), in the principal amount of up to $70 million, pursuant to a Secured Line of Credit Promissory Note (UDF X Note) and related loan documents executed between us and UDFX.UDF X is a newly created entity that was formed for the purpose of acquiring loans and investments.The proceeds of the credit facility are to be used by UDF X to fund the acquisition of loans to, or investments in, entities that acquire or develop land for residential single-family housing or to pay interest due on the UDF X Note.UDF X plans to acquire loans from its own affiliates and affiliates of our general partner. The outstanding principal amount of the UDF X Note bears interest at a base rate equal to 15% per annum to be paid monthly; provided that UDF X may draw the amount of interest due under the UDF X Note from proceeds available under the UDF X Note.The outstanding principal balance of the UDF X Note, together with all accrued, unpaid interest thereon and other unpaid amounts due under the UDF X Note, is due and payable on November 11, 2012. The credit facility is secured by a lien upon all of UDF X’s existing and future acquired assets, including the loans and investments owned by UDF X, pursuant to a security agreement executed by UDF X in favor of us.UDF X is required to enter into such documents, agreements, assignments and instruments as we require in order to evidence, acknowledge or perfect our security interest in the collateral.The payment and performance of UDF X’s obligations owing to us under the credit facility are guaranteed by UMT Holdings, our affiliate, and UDFX pursuant to a continuing unconditional guaranty executed by UMT Holdings for our benefit. UMTHLD, our general partner, owns a 99.9% limited partnership interest in UDF X.UMT Holdings, the guarantor of the UDF X Note, owns 99.9% of the limited partnership interests in UMTHLD.UMT Services owns the remaining 0.1% of the limited partnership interests in UMTHLD and serves as its general partner.UMT Services owns all of the outstanding capital stock of UDF X’s general partner, United Development Funding X, Inc. In connection with the credit facility, UDF X agreed to pay us an origination fee in the amount of 3% of funds drawn under the credit facility up to a maximum aggregate fee of $2.1 million; provided, that no further origination fee shall be due after total advances exceed $70 million in the aggregate; and further provided, that no origination fee shall be due with respect to principal re-advanced after the principal has been repaid under the revolving credit facility.The origination fee due with respect to any advance shall be paid to us upon our funding of such advance under the UDFX Note, and may be funded by us under the UDF X Note unless otherwise paid.UDFX agrees to pay all of our reasonable costs and expenses incurred in connection with the credit facility. The credit facility requires UDF X to comply with various covenants.UDF X must deliver information relating to UDF X’s loans and investments to us on a quarterly basis.The credit facility prohibits the sum of (i) all of UDFX’s loans and investments, plus (ii) any senior indebtedness on the property underlying UDF X’s loans and investments, from exceeding 90% of the market value of the property securing UDF X’s loans and investments.No single loan or investment of UDF X may exceed $14 million.Investments or loans to any single borrower or group of related borrowers may not exceed $14 million. We have no obligation to make any advance of principal to UDF X under the UDF X Note unless certain conditions are satisfied, including our approval of the proposed advance, as determined by us in our sole discretion.We may terminate our obligation to fund the UDF X Note by notifying UDF X of such termination. We may declare the credit facility in default in certain circumstances, including upon UDF X’s failure to make any payment required by the UDF X Note by the fifth day following the date when due, upon UDF X’s breach of representations, warranties, covenants or agreements if not cured after ten days’ written notice from us, or if UDFX files for bankruptcy, is involuntarily placed in bankruptcy pursuant to an order not dismissed within thirty days, or if UDF X is dissolved, liquidates substantially all of its assets or winds up its affairs. We have obtained a fairness opinion from Jackson Claborn, Inc. opining as to the fairness of the financing terms of the credit facility to us. 3 Investment Limitations The following information supplements, and should be read in conjunction with, the “Investment Objectives and Criteria – Investment Limitations” section on page 55 of the prospectus and all similar discussions appearing throughout the prospectus: We will not invest in or make mortgage loans on unimproved real property in an amount in excess of 25% of our gross offering proceeds; for purposes of this limitation, “unimproved real property” is defined as real property which has the following three characteristics:(a) an equity interest in real property which was not acquired for the purpose of producing rental or other income; (b) has no development or construction in process on such land; and (c)no development or construction on such land is planned in good faith to commence within one year. Fiduciary Duty of the General Partner The fourth paragraph of the “Fiduciary Duty of the General Partner” section on page 75 of the prospectus and all similar discussions appearing throughout the prospectus are superseded in their entirety as follows: We will indemnify our general partner and its affiliates from and against liabilities and related expenses incurred in dealing with third parties while acting on behalf of or performing services for us arising out of any act or failure to act that our general partner determined in good faith was in our best interest, provided that our general partner shall not be indemnified by us for any liabilities resulting from its own negligence or misconduct.Our partnership agreement provides that our general partner will not be indemnified for liabilities with respect to a proceeding in which (1)the general partner is found liable on the basis that it improperly received personal benefit, whether or not the benefit resulted from an action taken in its official capacity, or (2)the general partner is found liable to us or our limited partners.In addition, our general partner will not be indemnified for any liabilities or expenses in relation to a proceeding in which its action or failure to act constituted negligence or misconduct in the performance of its duty to us or our limited partners. Any indemnification of our general partner is recoverable only out of our assets and not from the limited partners. Real Property Loans and Investments The following information supplements, and should be read in conjunction with, the “Real Property Loans and Investments” section on page 91 of the prospectus and all similar discussions appearing throughout the prospectus: From March 29, 2007 through September 30, 2007, we initiated the loans described below. Loan to Buff Star Ventures, L.P. On May 16, 2007, we originated a loan to Buff Star Ventures, L.P. (Buff Star Ventures), a Texas limited partnership that is unaffiliated with us, in the principal amount of approximately $650,000.We have funded approximately $435,260 through September 30, 2007, including funding commitment, closing costs and interest reserve.We will advance additional amounts up to our commitment over the remaining term of the loan.In addition to a $600,000 funding commitment, the loan provides for an interest reserve in the amount of $50,000 and the payment by Buff Star Ventures of closing costs associated with the loan.The outstanding principal amount of the loan bears interest at 15% per annum.Payments equal to the amount of accrued interest on the outstanding principal balance of the loan shall be due and payable on the last day of each month, and the outstanding principal balance of the loan, together with all accrued, unpaid interest thereon and other unpaid amounts due under the loan, shall be due and payable on the maturity date, March 31, 2008. With the initial $350,000 funding, the loan is secured bya pledge of the ownership interests in Buff Star Ventures and Buffington Brushy Creek Management, LLC. Buff Star Ventures is the Class B limited partner in Buffington Brushy Creek, Ltd., which is a 49.5% limited partner in Newmark Buffington Brushy Creek, L.P. (Newmark Buffington).Newmark Buffington owns 321 acres in Cedar Park, Texas. Buffington Brushy Creek Management, LLC is the general partner of Buffington Brushy Creek, Ltd. and co-general partner of Newmark Buffington. 4 The “as-is” value of the acquisition of the initial phases of land under development is $7,540,000 and the “prospective value” as developed is $15,600,000. Loan to Hidden Lakes Investments, L.P. On May 21, 2007, we originated a loan to Hidden Lakes Investments, L.P. (HL), a Texas limited partnership that is unaffiliated with us, in the principal amount of approximately $1,931,250.We have funded approximately $1,505,229 through September 30, 2007, including funding commitment, closing costs and interest reserve.We will advance additional amounts up to our commitment over the remaining term of the loan.In addition to a $1,425,000 funding commitment, the loan provides for an interest reserve in the amount of $450,000 and the payment by HL of fees to usand closing costs associated with the loan.The outstanding principal amount bears interest at 15% per annum, accrued and compounded monthly.Payments equal to the amount of accrued interest on the outstanding principal balance of the loan shall be due and payable on the last day of each month, and the outstanding principal balance of the loan, together with all accrued, unpaid interest thereon and other unpaid amounts due under the loan, shall be due and payable on the maturity date, August 21, 2009. In consideration for our commitment to provide the loan to HL and to fund the $1,931,250 commitment, subject to the terms and conditions of the loan, HL paid us a commitment fee in the amount of $56,250, which will be amortized into our income over the life of the loan. HL’s obligations under the HL loan are secured bythe pledge of all of the equity interests in HL, as well as personal guarantees of the principals of HL. HL owns 68 acres located in Galveston County, Texas.The “as-is” value of the property is $5,290,000 and the “prospective value” as developed is $14,360,000. Loan to Sendera Ranch Phase 1 Development, L.P. On May 21, 2007, we originated a loan to Sendera Ranch Phase 1 Development, L.P. (Sendera), a Texas limited partnership that is unaffiliated with us, in the principal amount of approximately $1,176,012.We funded the principal amount in full upon the closing of this loan; subsequently, we received a payment of approximately $1,187,610, of which $1,180,967 was applied to repayment of principal and $6,544 was applied to accrued interest.The outstanding balance due under the loan through September 30, 2007 was approximately $54,538.The outstanding principal amount bore interest at 15% per annum, accrued and compounded monthly.Payments equal to the amount of accrued interest on the outstanding principal balance of the loan were due and payable on the last day of each month, and the outstanding principal balance of the loan, together with all accrued, unpaid interest thereon and other unpaid amounts due under the loan, were to be due and payable on the maturity date, December31, 2007; however, the loan was re-paid in full, including all accrued interest, on December 21, 2007. Loan to SPH Investments, LTD On May 31, 2007, we originated a loan to SPH Investments, LTD (SPH), a Texas limited partnership that is unaffiliated with us, in the principal amount of approximately $4,030,000.Through June 15, 2007, we had funded approximately $3.9 million of our commitment amount under the loan.Subsequently, we received a payment of approximately $2,058,425, of which $2,024,793 was applied to repayment of principal and $33,632 was applied to accrued interest.The outstanding balance due under the loan through September 30, 2007 was approximately $1,981,886.The outstanding principal amount bore interest at 12% per annum, accrued and compounded monthly.Payments equal to the amount of accrued interest on the outstanding principal balance of the loan were due and payable on the last day of each month, and the outstanding principal balance of the loan, together with all accrued, unpaid interest thereon and other unpaid amounts due under the loan, were due and payable on the maturity date, August 31, 2007.This loan was subsequently re-paid in full, including all accrued interest, on November 30, 2007. In consideration for our commitment to provide the loan to SPH and to fund the $4,030,000 commitment, subject to the terms and conditions of the loan, SPH paid us a commitment fee in the amount of $30,000, which was amortized into our income over the life of the loan. 5 Loan to Arete Real Estate and Development Company On June 27, 2007, we originated a loan to Arete Real Estate and Development Company (Arete), a Texas limited partnership that is unaffiliated with us, in the principal amount of $4,812,530.We have funded approximately $4,187,197 through September 30, 2007, including funding commitment, closing costs and interest reserve.We will advance additional amounts up to our commitment over the remaining term of the loan. In addition to a $4,062,500 funding commitment, the loan provides for an interest reserve in the amount of $600,000 and the payment by Arete of fees to us and closing costs associated with the loan.The outstanding principal amount bears interest at 15% per annum, accrued and compounded monthly.Payments equal to the amount of accrued interest on the outstanding principal balance of the loan shall be due and payable on the last day of each month, and the outstanding principal balance of the loan, together with all accrued, unpaid interest thereon and other unpaid amounts due under the loan, shall be due and payable on the maturity date, June 27, 2010. In consideration for our commitment to provide the loan to Arete and to fund the $4,812,530 commitment, subject to the terms and conditions of the loan, Arete paid us a commitment fee in the amount of $139,875, which will be amortized into our income over the life of the loan. Arete’s obligations under the Arete loan are secured by a first lien deed of trust filed on 604 acres in Fort Bend County, Texas owned by Arete.The “as-is” value of the property is $15,000,000.The note is guaranteed by the principal of Arete. Loan to Sinclair–KD, LLC On July 23, 2007, we originated a loan to Sinclair-KD, LLC (Sinclair), a Texas limited liability company that is unaffiliated with us, in the principal amount of $1,383,033.We have funded approximately $1,038,033 through September 30, 2007, including funding commitment, closing costs and interest reserve.We will advance additional amounts up to our commitment over the remaining term of the loan.In addition to a $997,750 funding commitment, the loan provides for an interest reserve in the amount of $345,000 and the payment by Sinclair of fees to us and closing costs associated with the loan.The outstanding principal amount bears interest at 15% per annum, accrued monthly and compounded annually.Payments equal to the amount of accrued interest on the outstanding principal balance of the loan shall be due and payable on the last day of each month, and the outstanding principal balance of the loan, together with all accrued, unpaid interest thereon and other unpaid amounts due under the loan, shall be due and payable on the maturity date, July 23, 2009. In consideration for our commitment to provide the loan to Sinclair and to fund the $1,383,033 commitment, subject to the terms and conditions of the loan, Sinclair paid us a commitment fee in the amount of $40,283, which will be amortized into our income over the life of the loan. Sinclair’s obligations under the Sinclair loan are secured by a pledge of all of the membership interests in Sinclair.The note is guaranteed by the principal of Sinclair. Sinclair owns 123 acres in Bexar County, Texas.The “as-is” value of the property is $2,470,000 and the “prospective value” as developed is $4,940,000. Loan to Buffington Colorado Crossing, LTD On August 16, 2007, we originated a loan to Buffington Colorado Crossing, LTD (BCC), a Texas limited partnership that is unaffiliated with us, in the principal amount of $3,346,000.We have funded approximately $3,046,313 through September 30, 2007, including funding commitment, closing costs and interest reserve.We will advance additional amounts up to our commitment over the remaining term of the loan.In addition to a $3,086,000 funding commitment, the loan provides for an interest reserve in the amount of $260,000and the payment by BCC of closing costs associated with the loan.The outstanding principal amount bears interest at 16% per annum, accrued and compounded monthly.Payments equal to the amount of accrued interest on the outstanding principal balance of the loan shall be due and payable on the last day of each month, and the outstanding principal balance of the loan, together with all accrued, unpaid interest thereon and other unpaid amounts due under the loan, shall be due and payable on the maturity date, February 16, 2008.The maturity date may be extended, at the request of BCC, for an additional six months. 6 BCC’s obligations under the BCC loan are secured bya pledge of all of the ownership interests in BCC.The note is cross-collateralized and cross-defaulted with three other loans made to affiliates of BCC.See “– Loan to Buffington Stonewall Ranch, LTD” and “– Loan to Buffington Zachary Scott, LTD” below and “Real Property Loans and Investments – Loan to Buffington Hidden Lakes, Ltd.” in Prospectus Supplement No. 2 dated April 30, 2007. BCC owns a 49.5% limited partnership interest in Lennar Buffington Colorado Crossing, L.P. (Len Buff CC).Len Buff CC owns 208 acres located in Travis County, Texas.The “as-is” value of the property is $4,750,000 and the “prospective value” as developed is $28,480,000. Loan to Buffington Stonewall Ranch, LTD On August 16, 2007, we originated a loan to Buffington Stonewall Ranch, LTD (BSW), a Texas limited partnership that is unaffiliated with us, in the principal amount of $2,938,500 that was subsequently amended to a principal amount of $6,092,935 on September 24, 2007.We have funded approximately $5,143,957 through September 30, 2007, including funding commitment, closing costs and interest reserve.We will advance additional amounts up to our commitment over the remaining term of the loan.In addition to a $5,867,935 funding commitment, the loan provides for an interest reserve in the amount of $225,000 and the payment by BSW of closing costs associated with the loan.The outstanding principal amount bears interest at 16% per annum, accrued and compounded monthly.Payments equal to the amount of accrued interest on the outstanding principal balance of the loan shall be due and payable on the last day of each month, and the outstanding principal balance of the loan, together with all accrued, unpaid interest thereon and other unpaid amounts due under the loan, shall be due and payable on the maturity date, February 16, 2008.The maturity date may be extended, at the request of BSW, for an additional six months. BSW’s obligations under the BSW loan are secured by a pledge of all of the ownership interests in BSW.The note is cross-collateralized and cross-defaulted with three other loans made to affiliates of BSW.See “– Loan to Buffington Colorado Crossing, LTD” above, “– Loan to Buffington Zachary Scott, LTD” below and “Real Property Loans and Investments – Loan to Buffington Hidden Lakes, Ltd.” in Prospectus Supplement No. 2 dated April 30, 2007. BSW owns a 49.5% limited partnership interest in Lennar Buffington Stonewall Ranch, L.P. (Len BuffSR).Len Buff SR owns 284 acres located in Williamson County, Texas.The “as-is” value of the property is $14,000,000. Loan to Buffington Zachary Scott, LTD On August 16, 2007, we originated a loan to Buffington Zachary Scott, LTD (BZS), a Texas limited partnership that is unaffiliated with us, in the principal amount of $3,008,275.We have funded approximately $2,461,080 through September 30, 2007, including funding commitment, closing costs and interest reserve.We will advance additional amounts up to our commitment over the remaining term of the loan.In addition to a $2,783,275 funding commitment, the loan provides for an interest reserve in the amount of $225,000 and the payment by BZS of closing costs associated with the loan.The outstanding principal amount bears interest at 16% per annum, accrued and compounded monthly.Payments equal to the amount of accrued interest on the outstanding principal balance of the loan shall be due and payable on the last day of each month, and the outstanding principal balance of the loan, together with all accrued, unpaid interest thereon and other unpaid amounts due under the loan, shall be due and payable on the maturity date, February 16, 2008.The maturity date may be extended, at the request of BZS, for an additional six months. BZS’s obligations under the BZS loan are secured by a pledge of all of the ownership interests in BZS.The note is cross-collateralized and cross-defaulted with three other loans made to affiliates of BZS.See “– Loan to Buffington Colorado Crossing, LTD” and “– Loan to Buffington Stonewall Ranch, LTD” above and “Real Property Loans and Investments – Loan to Buffington Hidden Lakes, Ltd.” in Prospectus Supplement No. 2 dated April 30, 2007. BZS owns a 49.5% limited partnership interest in Lennar Buffington Zachary Scott, L.P. (Len Buff ZS).Len Buff ZS owns 271 acres located in Travis County, Texas.The “as-is” value of the property is $18,775,000. 7 Loan to High Desert Land Company On August 24, 2007, we originated a loan to High Desert Land Company (HDL), a California corporation that is unaffiliated with us, in the principal amount of $2,600,000.We have funded approximately $2,140,312 through September 30, 2007, including funding commitment, closing costs and interest reserve.We will advance additional amounts up to our commitment over the remaining term of the loan.In addition to a $2,000,000 funding commitment, the loan provides for an interest reserve in the amount of $500,000and the payment by HDL of fees to us and closing costs associated with the loan.The outstanding principal amount bears interest at 16% per annum, accrued monthly and compounded annually.Payments equal to the amount of accrued interest on the outstanding principal balance of the loan shall be due and payable on the last day of each month, and the outstanding principal balance of the loan, together with all accrued, unpaid interest thereon and other unpaid amounts due under the loan, shall be due and payable on the maturity date, August 24, 2009. In consideration for our commitment to provide the loan to HDL and to fund the $2,600,000 commitment, subject to the terms and conditions of the loan, HDL paid us a commitment fee in the amount of $100,000, which will be amortized into our income over the life of the loan. HDL’s obligations under the HDL loan are secured by a first lien deed of trust filed on 35.26 acres located in Mohave County, Arizona and a second lien deed of trust on 18.37 acres located in Mohave County, Arizona.The “as-is” value of the 35.26 acres is $3,420,000.The “as-is” value of the 18.37 acres is $3,680,000 and the “prospective value” as developed is $5,530,000.The note is guaranteed by the principal of HDL. Second Loan to CMC Communities, Inc. On September 12, 2007, we originated a loan to CMC Communities, Inc. (CMC), a Texas corporation that is unaffiliated with us, in the principal amount of $754,246.We have funded approximately $559,006 through September 30, 2007, including funding commitment, closing costs and interest reserve.We will advance additional amounts up to our commitment over the remaining term of the loan.In addition to a $548,246 funding commitment, the loan provides for an interest reserve in the amount of $200,000and the payment by CMC of fees to usand closing costs associated with the loan.The outstanding principal amount bears interest at 16.5% per annum, accrued and compounded monthly.Payments equal to the amount of accrued interest on the outstanding principal balance of the loan shall be due and payable on the last day of each month, and the outstanding principal balance of the loan, together with all accrued, unpaid interest thereon and other unpaid amounts due under the loan, shall be due and payable on the maturity date, September 12, 2009. In consideration of our commitment to provide the loan to CMC and to fund the $548,246 commitment, subject to the terms and conditions of the loan, CMC paid us a commitment fee in the amount of $6,000, which will be amortized into our income over the life of the loan. CMC’s obligations under the CMC loan are secured by a pledge of all of the ownership interests in CMC.The note is guaranteed by the principal of CMC. CMC owns 50% of the limited liability company interests in CMC Crestview Villas, LLC (Crestview).Crestview owns 8.2 acres located in Dallas County, Texas.The “as-is” value of the property is $520,000 and the “prospective value” as developed is $2,300,000. Loan to Shahan Prairie, LP On September 20, 2007, we originated a loan to Shahan Prairie, LP (SP), a Texas limited partnership that is unaffiliated with us, in the principal amount of approximately $1,897,200.We have funded approximately $1,242,252 through September 30, 2007, including funding commitment, closing costs and interest reserve.We will advance additional amounts up to our commitment over the remaining term of the loan.In addition to a $1,405,000 funding commitment, the loan provides for an interest reserve in the amount of $455,000and the payment by SP of fees to usand closing costs associated with the loan.The outstanding principal amount bears interest at 15% per annum, accrued and compounded monthly.Payments equal to the amount of accrued interest on the outstanding principal balance of the loan shall be due and payable on the last day of each month, and the outstanding principal balance of the loan, together with all accrued, unpaid interest thereon and other unpaid amounts due under the loan, shall be due and payable on the maturity date, September 20, 2009. In consideration for our commitment to provide the loan to SP and to fund the $1,897,200 commitment, subject to the terms and conditions of the loan, SP paid us a commitment fee in the amount of $37,200, which will be amortized into our income over the life of the loan. 8 SP’s obligations under the SP loan are secured bya second lien deed of trust filed on 102 acres located in Denton County, Texas.The “as-is” value of the property is $6,000,000.The note is guaranteed by the principal of SP. Loan to K2C Construction LLC, Kerby Development, LLC and James Kerby On September 21, 2007, we originated a loan to K2C Construction LLC, Kerby Development, LLC and James Kerby (collectively, the Kerby entities), all of which are unaffiliated with us, in the principal amount of approximately $478,950.We have funded approximately $400,000 through September 30, 2007, including funding commitment, closing costs and interest reserve.We will advance additional amounts up to our commitment over the remaining term of the loan.In addition to a $400,000 funding commitment, the loan provides for an interest reserve in the amount of $65,000and the payment by the Kerby entities of fees to usand closing costs associated with theloan.The outstanding principal amount bears interest at 15% per annum, accrued monthly and compounded annually.Payments equal to the amount of accrued interest on the outstanding principal balance of the loan shall be due and payable on the last day of each month, and the outstanding principal balance of the loan, together with all accrued, unpaid interest thereon and other unpaid amounts due under the loan, shall be due and payable on the maturity date, September 30, 2008. In consideration for our commitment to provide the loan to the Kerby entities and to fund the $478,950 commitment, subject to the terms and conditions of the loan, the Kerby entities paid us a commitment fee in the amount of $13,950, which will be amortized into our income over the life of the loan. The Kerby entities’ obligations under the loan are secured bya pledge of all of the economic interests in an entity owned by James Kerby. The entity from which we received a pledge of all of the economic interests owns 32 acres in Bexar County, Texas.The “as-is” value of the property is $520,000 and the “prospective value” as developed is $2,785,000. Reports to Investors The second paragraph of the “Reports to Investors” section on page 124 of the prospectus and all similar discussions appearing throughout the prospectus are superseded in their entirety as follows: For as long as we are required to file quarterly reports on Form10-Q with the Securities and Exchange Commission, financial information substantially similar to the financial information contained in each such report will be sent to limited partners within 60days after the end of such quarter.The annual and quarterly reports on Form 10-K and Form 10-Q for any period in which fees are paid to our general partner or its affiliates for services will set forth the fees paid and the services rendered.Whether or not such reports are required to be filed, each limited partner will be furnished, within 60days after the end of each of the first three quarters of our fiscal year, an unaudited financial report for that period including a profit and loss statement, a balance sheet and a cash flow statement.In addition, until all of the net proceeds from this offering are expended or committed, or in the discretion of our general partner used to establish a working capital reserve or returned to the limited partners, each limited partner will be furnished, within 60days after the end of each quarter during which there are mortgage loans or placement or evaluation fees, a report containing a statement of the amount of the mortgage loans in which we have invested, the material terms of these loans, the identity of the borrower and the real property securing the mortgage loans and the appraised values of that real property. 9 EXHIBIT C SUBSCRIPTION AGREEMENT United Development Funding III, L.P. Subscription Agreement See pages 7 through 8 for instructions. Total Invested: $ Total Units: State in Which Sale Is Made: ($20 per unit) £ Registered Investment Advisor (RIA) and Wrap Fee Representation.Please check the box if this investment is made through an RIA charging no commissions on this sale or otherwise is made pursuant to a wrap fee or other asset fee arrangement with the Investor listed below and as a result no commissions shall be paid to the participating RIA or broker. THIS SUBSCRIPTION AGREEMENT is made and entered into between United Development Funding III, L.P., a Delaware limited partnership (the “Fund”), and the investor(s) whose signature appears below (collectively or individually, the “Investor”). 1. Purchase Information and Payment Instructions. £ Initial Investment (Minimum $3,000 for purchases through IRA or other qualified account and $5,000 for other purchases) £ Additional Investment (Minimum $1,000) Investor is subscribing to acquire, upon the terms and conditions set forth in this Subscription Agreement, the number of units of limited partnership interest of the Fund (the “Units”) as set forth above upon payment for such Units. For custodial accounts, such as IRAs and other qualified plans, checks should be made payable to the custodian and sent, with a completed copy of the Subscription Agreement, directly to the custodian who will forward them as instructed below. For all other investments, checks should be made payable to “United Development Funding III, L.P.”For non-custodial accounts, send the completed Subscription Agreement and check to: United Development Funding III, L.P. Investor Services 1702 N. Collins Blvd., Suite 100, Richardson, Texas 75080 (800) 859-9338 Checks made payable to the Fund will be deposited upon receipt. However, you will not be admitted as a limited partner of the Fund until this Subscription Agreement has been accepted and countersigned by the Fund. The Fund may reject any subscription, in whole or in part, in its sole discretion. Subscriptions will be accepted or rejected within 30 days of their receipt. The Fund will accept groups of subscriptions on an orderly basis no less frequently than monthly, and if your subscription is accepted, you will be admitted as a limited partner of the Fund not later than the last day of the calendar month following the date your subscription was accepted. If the Fund rejects your subscription, the purchase price will be returned to you within 10 business days after the rejection of your subscription. If you provide payment that in the aggregate differs from the payment required to purchase the number of Units indicated above or if your calculations of the Units to be purchased with the amount actually submitted is incorrect, your subscription will be automatically deemed a subscription for the maximum number of Units that may be purchased for such amount. C-1 2. Type of Ownership. (Note: Complete either column A or B below, but not both.) A. Non-Custodial Ownership B. Custodial Ownership* o Individual Ownership - One signature required. o Traditional IRA - Owner and custodian signature required. o Joint Tenants with Right of Survivorship - All parties must sign. o Roth IRA - Owner and custodian signature required. o Community Property - All parties must sign. o KEOGH Plan - Owner and custodian signature required. o Tenants in Common - All parties must sign. o Simplified Employee Pension/Trust (SEP) o Corporate Ownership - Authorized signature required. Include copy of corporate resolution. o Pension or Profit Sharing Plan - Owner and custodian signature required. o Partnership Ownership - Authorized signature required. Include copy of partnership agreement. o Other (Specify) o Uniform Gift to Minors Act - Owner and custodian signature required. State of , Custodian for o Estate - Personal representative signature required. Name of Custodian, Trustee or other Administrator Name of Executor: Include a copy of the court appointment. Mailing Address o Qualified Pension Plan (Non-custodian) * Include a copy of the first and last page of the plan. CityStateZip Name of Trustee: o Trust Custodian Tax ID # Include a copy of the first and last page of the trust. Name of Trustee: Custodian Account # o Other (Specify): Custodian Telephone # * See “Investment by Tax-Exempt Entities and ERISA Considerations” in the Fund’s prospectus, as supplemented to date (the “Prospectus”) for a discussion of risks related to an investment in Units by certain tax-exempt or tax-deferred plans. 3. Registration Name and Address.Please print name(s) in which Units are to be registered. Name of Owner Taxpayer Identification/Social Security Number Name of Joint Owner (if applicable) Taxpayer Identification/Social Security Number Street Address or P.O. Box City State Zip Code Home Telephone No. ( ) Business Telephone No. ( ) Email Address (Optional) Country of Citizenship C-2 4. Distributions. (Please check one box in either section A or B, depending on the registration type. Please note that all custodial account distributions not reinvested pursuant to the distribution reinvestment plan will be directed to the custodian. Please note that if you elect to participate in the distribution reinvestment plan, the Fund will pay commissions to the broker-dealer identified in this Subscription Agreement, as described in the Prospectus.) A. Non-Custodial Registration £ I elect to participate in the distribution reinvestment plan of the Fund. £ I prefer distributions be paid to me at my address listed under Section 3. £ I prefer distributions to be deposited directly into the following account: Checking Savings. Please enclose a voided check. By enclosing a voided check, you authorize the Fund to make electronic deposits to the designated checking or savings account. This authority is to remain in force until the Fund has received written notification of its termination at such time and in such manner as to give the Fund reasonable time to act. In the event that the Fund deposits funds erroneously into the account, it is authorized to debit the account for the amount of the erroneous deposit. £ I prefer to direct distributions (for non-custodial accounts) to a party other than the registered owner per the following instructions: Name of Institution Account Number ABA Routing Number Name on Account Street Address or P.O. Box City State Zip Code B. Custodial Registration £ I elect to participate in the distribution reinvestment plan of the Fund. £ I prefer for distributions to be sent to the custodian for the benefit of the Investor. 5. Subscriber Signatures.Please carefully read and separately initial each of the representations below. Except in the case of fiduciary accounts, you may not grant any person a power of attorney to make such representations on your behalf. In order to induce the Fund to accept this subscription, I hereby represent and warrant as follows: Owner Joint Owner (a) I have received the Prospectus for the Fund, and I accept and agree to be bound by the terms and conditions of the organizational documents of the Fund. Initials Initials (b) I have (i) a net worth (exclusive of home, furnishings and automobiles) of $250,000 or more; or (ii) a net worth (exclusive of home, furnishings and automobiles) of at least $70,000 and had during the last tax year or estimate that I will have during the current tax year a minimum of $70,000 annual gross income, or that I meet the higher suitability requirements imposed by my state of primary residence as set forth in the Prospectus under “Suitability Standards.” Initials Initials (c) If I am a California, Iowa, Kentucky, Missouri, Nebraska, New Jersey or Ohio resident, this investment does not exceed 10% of my liquid net worth, as set forth in the Prospectus.If I am a resident of Kansas, I acknowledge the recommendation of the Kansas Office of the Securities Commissioner that my aggregate investment in the Fund and similar direct participation investments should not exceed 10% of my liquid net worth (for purposes of this recommendation of the Kansas Office of the Securities Commissioner, “liquid net worth” is defined as that portion of net worth that consists of cash, cash equivalents and readily marketable securities.) Initials Initials (d) I am purchasing the Units for my own account, and I acknowledge that there is no public market for this investment. Initials Initials (e) I am not an Unacceptable Investor, as such term is defined in the Prospectus under “Suitability Standards — Restrictions Imposed by the USA PATRIOT Act and Related Acts.” Initials Initials (f) I am able to withstand a loss of my investment. Initials Initials I declare that the information supplied above is true and correct and may be relied upon by the Fund in connection with my investment in the Fund. Under penalties of perjury, by signing this Subscription Agreement, I hereby certify that (a) I have provided herein my correct Taxpayer Identification Number, (b) I am not subject to back-up withholding as a result of a failure to report all interest or dividends, or the IRS has notified me that I am no longer subject to back-up withholding and (c) except as otherwise expressly indicated above, I am a U.S. person (including a U.S. resident alien). The IRS does not require your consent to any provision of this document other than the certifications required to avoid backup withholding. YOU DO NOT WAIVE ANY RIGHTS YOU MAY HAVE UNDER THE SECURITIES ACT OF 1933, THE SECURITIES EXCHANGE ACT OF 1 AGREEMENT. A SALE OF UNITS MAY NOT BE COMPLETED UNTIL YOU HAVE BEEN IN RECEIPT OF THE PROSPECTUS (AT LEAST FIVE BUSINESS DAYS). Signature of Investor or Trustee Signature of Joint Owner, Trustee or Custodian, if applicable Date C-3 6. Financial Advisor. (TO BE COMPLETED BY BROKER-DEALER OR AUTHORIZED REPRESENTATIVE) The undersigned broker-dealer or authorized representative warrants that it is a duly licensed broker-dealer (or non-commission based financial advisor) and may lawfully offer the Units in the state designated as the Investor’s address or the state in which the sale is to be made, if different. The broker-dealer or authorized representative warrants that he or she has (a) reasonable grounds to believe this investment is suitable for the Investor as defined by Rule 2310 of the NASD Conduct Rules, (b) informed the Investor of all aspects of liquidity and marketability of this investment as required by Rule 2810 of the NASD Conduct Rules, (c) delivered the Prospectus to the Investor the requisite number of days prior to the date that the Investor will deliver this Subscription Agreement to the Fund as specified under the laws of the Investor’s state of residence, (d) verified the identity of the Investor through appropriate methods and will retain proof of such verification process as required by applicable law, and (e) verified that the Investor and the registered owner do not appear on the Office of Foreign Assets Control list of foreign nations, organizations and individuals subject to economic and trade sanctions. Broker-Dealer Name Telephone No. Street Address or P.O. Box City State Zip Code Account Number Representative Name Telephone No. Street Address or P.O. Box City State Zip Code Email Address (please provide if you would like to receive confirmation of receipt via email) Financial Advisor Signature Date If you need additional assistance in completing this Subscription Agreement, please call United Development Funding III, L.P. Investor Services at (800) 859-9338 For Internal Use Only Accepted by: Date: Amount: Check No.: C-4 SPECIAL NOTICE FOR CALIFORNIA RESIDENTS ONLY: CONDITIONS RESTRICTING TRANSFER OF UNITS 260.141.11 Restrictions on Transfer. (a)The issuer of any security upon which a restriction on transfer has been imposed pursuant to Sections 260.102.6, 260.141.10 or 260.534 of the Rules (the “Rules”) adopted under the California Corporate Securities Law (the “Code”) shall cause a copy of this section to be delivered to each issuee or transferee of such security at the time the certificate evidencing the security is delivered to the issuee or transferee. (b)It is unlawful for the holder of any such security to consummate a sale or transfer of such security, or any interest therein, without the prior written consent of the Commissioner (until this condition is removed pursuant to Section 260.141.12 of the Rules), except: (1)to the issuer; (2)pursuant to the order or process of any court; (3)to any person described in subdivision (i) of Section 25102 of the Code or Section 260.105.14 of the Rules; (4)to the transferor’s ancestors, descendants or spouse, or any custodian or trustee for the account of the transferor or the transferor’s ancestors, descendants or spouse; or to a transferee by a trustee or custodian for the account of the transferee or the transferee’s ancestors, descendants or spouse; (5)to holders of securities of the same class of the same issuer; (6)by way of gift or donation inter vivos or on death; (7)by or through a broker-dealer licensed under the Code (either acting as such or as a finder) to a resident of a foreign state, territory or country who is neither domiciled in this state to the knowledge of the broker-dealer, nor actually present in this state if the sale of such securities is not in violation of any securities laws of the foreign state, territory or country concerned; (8)to a broker-dealer licensed under the Code in a principal transaction, or as an underwriter or member of an underwriting syndicate or selling group; (9)if the interest sold or transferred is a pledge or other lien given by the purchaser to the seller upon a sale of the security for which the Commissioner’s written consent is obtained or under this rule not required; (10)by way of a sale qualified under Sections 25111, 25112, 25113 or 25121 of the Code, of the securities to be transferred, provided that no order under Section 25140 or subdivision (a) of Section 25143 is in effect with respect to such qualification; (11)by a corporation to a wholly owned subsidiary of such corporation, or by a wholly owned subsidiary of a corporation to such corporation; (12)by way of an exchange qualified under Section 25111, 25112 or 25113 of the Code provided that no order under Section 25140 or subdivision (a) of Section 25143 is in effect with respect to such qualification; (13)between residents of foreign states, territories or countries who are neither domiciled or actually present in this state; (14)to the State Controller pursuant to the Unclaimed Property Law or to the administrator of the unclaimed property law of another state; (15)by the State Controller pursuant to the Unclaimed Property Law or by the administrator of the unclaimed property law of another state if, in either such case, such person (1) discloses to potential purchasers at the sale that transfer of the securities is restricted under this rule, (2) delivers to each purchaser a copy of this rule, and (3) advises the Commissioner of the name of each purchaser; (16)by a trustee to a successor trustee when such transfer does not involve a change in the beneficial ownership of the securities; or (17)by way of an offer and sale of outstanding securities in an issuer transaction that is subject to the qualification requirement of Section 25110 of the Code but exempt from that qualification requirement by subdivision (f) of Section 25102; provided that any such transfer is on the condition that any certificate evidencing the security issued to such transferee shall contain the legend required by this section. C-5 (c)The certificates representing all such securities subject to such a restriction on transfer, whether upon initial issuance or upon any transfer thereof, shall bear on their face a legend, prominently stamped or printed thereon in capital letters of not less than 10-point size, reading as follows: “IT IS UNLAWFUL TO CONSUMMATE A SALE OR TRANSFER OF THIS SECURITY, OR ANY INTEREST THEREIN, OR TO RECEIVE ANY CONSIDERATION THEREFOR, WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMMISSIONER OF CORPORATIONS OF THE STATE OF CALIFORNIA, EXCEPT AS PERMITTED IN THE COMMISSIONER’S RULES.” C-6 INSTRUCTIONS FOR UNITED DEVELOPMENT FUNDING III, L.P. SUBSCRIPTION AGREEMENT Please follow these instructions carefully for each section. Failure to do so may result in the rejection of your subscription. All information in the Subscription Agreement should be completed as follows: Registered Investment Advisor (RIA) and Wrap Fee Representation. • Please check the box to indicate if the subscription was solicited or recommended by a Registered Investment Advisor or other wrap fee representative. Purchase Information and Payment Instructions. (Section 1 of Subscription Agreement) • You must purchase at least 150 units (for $3,000) if you are purchasing through an individual retirement account or other qualified account. If you are not purchasing through a qualified account, you must purchase at least 250 units (for $5,000). Please indicate the number of units to be purchased and the purchase price for those units. • Units may be purchased only by persons meeting the standards set forth under the section of the Prospectus entitled “Suitability Standards.” • Please indicate the state in which the sale is to be made at the top of the Subscription Agreement. Type of Ownership. (Section 2 of Subscription Agreement) • Please check the appropriate box to indicate the type of entity or type of individuals subscribing. Registration Name and Address. (Section 3 of Subscription Agreement) • Please enter the exact name in which the Units are to be held. • For joint tenants with right of survivorship or tenants in common, include the names of both investors. • In the case of partnerships or corporations, include the name of an individual to whom correspondence will be addressed. • Trusts should include the name of the trustee (include a copy of the trust agreement). • All investors must complete the space provided for taxpayer identification number or social security number. In the case of a qualified plan or trust, enter both the investor’s social security number (for identification purposes) and the custodian or trustee’s taxpayer identification number (for tax purposes). • By signing the Subscription Agreement, the investor is certifying that this number is correct. • Enter the mailing address and telephone numbers of the registered owner of this investment. In the case of a qualified plan or trust, this will be the address of the custodian or trustee. Distributions. (Section 4 of Subscription Agreement) • Each investor who elects to have distributions reinvested agrees to notify the Fund and the broker-dealer named in the Subscription Agreement in writing if at any time he or she fails to meet the applicable suitability standards or he or she is unable to make any other representations and warranties as set forth in the Prospectus or Subscription Agreement. • If cash distributions are to be sent to an address other than that provided in Section 3 (i.e., a bank, brokerage firm or savings and loan, etc.), please provide the name, account number and address and a voided check. For custodial accounts, distributions not reinvested pursuant to the distribution reinvestment plan will be directed to the custodian. • The investor acknowledges that the broker-dealer named in the Subscription Agreement may receive commissions not to exceed 1.0% of reinvested distributions, less any discounts authorized by the Prospectus, unless the investor instructs otherwise in writing; provided, however, that no commissions will be paid with respect to reinvested distributions by residents of Kentucky or Massachusetts. C-7 Subscriber Signatures. (Section 5 of Subscription Agreement) • Please separately initial each representation where indicated. • If title is to be held jointly, all parties must date and sign this Section as follows: • Individual:One signature required. • Joint Tenants with Right of Survivorship:All parties must sign. • Tenants in Common:All parties must sign. • Community Property:All parties must sign. • Pension or Profit-Sharing Plans:The trustee signs the Signature Page. • Trust:The trustee signs. Provide the name of the trust, the name of the trustee and the name of the beneficiary (include a copy of the trust agreement). • Partnership:Identify whether the entity is a general or limited partnership. The general partners must be identified and each must sign. In the case of an investment by a general partnership, all partners must sign (unless a “managing partner” has been designated for the partnership, in which case he or she may sign on behalf of the partnership if a certified copy of the document granting him authority to invest on behalf of the partnership is submitted). • Corporation:The Subscription Agreement must be accompanied by (1) a certified copy of the resolution of your board of directors designating the officer(s) of the corporation authorized to sign on behalf of the corporation and (2) a certified copy of the Board’s resolution authorizing the investment. • IRA and IRA Rollovers:Requires signature of authorized signer (e.g., an officer) of the bank, trust company, or other fiduciary. The address of the trustee must be provided in order for the trustee to receive checks and other pertinent information regarding the investment. • Keogh (HR 10):Same rules as those applicable to IRAs. • Uniform Gift to Minors Act (UGMA) or Uniform Transfers to Minors Act (UTMA):The required signature is that of the custodian, not of the parent (unless the parent has been designated as the custodian). Only one child is permitted in each investment under UGMA or UTMA. In addition, designate the state under which the gift is being made. PLEASE NOTE THAT SIGNATURES DO NOT HAVE TO BE NOTARIZED. Financial Advisor. (Section 6 of Subscription Agreement) • This Section is to be completed by the investor’s financial advisor. Please complete all financial advisor information contained in Section 6 of the Subscription Agreement, including suitability certification. • Include documentation completed by the broker-dealer that the investor(s) and registered owner(s) do not appear on the Office of Foreign Assets Control list of foreign nations, organizations and individuals subject to economic and trade sanctions. This could include a screen print from the FINRA Anti-Money Laundering web site if an electronic check is performed, a signed attestation from the person performing a manual check if this method is used, or a screen-print and written attestation if some other database is used. Only original, completed copies of Subscription Agreements can be accepted. Photocopied or otherwise duplicated Subscription Agreements cannot be accepted by the Fund. IF YOU NEED FURTHER ASSISTANCE IN COMPLETING THE SUBSCRIPTION AGREEMENT, PLEASE CALL UNITED DEVELOPMENT FUNDING III, L.P. INVESTOR SERVICES AT (800) 859-9338. C-8 ANNEX A QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2007 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [Mark One] xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2007 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-127891 (1933 Act) United Development Funding III, L.P. (Exact Name of Registrant as Specified in Its Charter) Delaware 20-3269195 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1702 N. Collins Boulevard, Suite 100, Richardson, Texas75080 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(214) 370-8960 N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the Registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yes x Noo Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (check one): Large accelerated filer oAccelerated filer oNon-accelerated filerx Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x 1 UNITED DEVELOPMENT FUNDING III, L.P. FORM 10-Q Quarter EndedSeptember 30, 2007 PART I FINANCIAL INFORMATION Page Item 1. Financial Statements. Balance Sheets as ofSeptember 30, 2007 (Unaudited) and December 31, 2006 (Audited) 3 Statements of Operations for the three and nine months ended September 30, 2007and 2006 (Unaudited) 4 Statements of Cash Flows for thenine months endedSeptember 30, 2007and 2006(Unaudited) 5 Notes to Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 19 Item 4. Controls and Procedures. 20 PART II OTHER INFORMATION Page Item 1. Legal Proceedings. 21 Item 1A. Risk Factors. 21 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds. 21 Item 5 Other Information. 21 Item 6. Exhibits. 22 Signatures. 23 2 PART I FINANCIAL INFORMATION Item 1. Financial Statements. UNITED DEVELOPMENT FUNDING III, L.P. BALANCE SHEETS September 30, 2007 (Unaudited) December 31, 2006 (Audited) Assets Cash and cash equivalents $ 250,417 $ 672,107 Restricted cash 1,680,205 588,516 Accrued interest receivable – related party 599,456 6,241 Mortgage notes receivable, net 55,649,722 11,422,063 Mortgage notes receivable – related party, net 19,135,723 6,328,010 Partnership interest subscriptions receivable 100 100 Deferred offering costs 2,642,002 2,047,133 Other assets 114,561 167,484 Total assets $ 80,072,186 $ 21,231,654 Liabilities and Partners’ Capital Liabilities: Accounts payable $ 2,851 $ 2,413 Accrued liabilities 11,983 66,927 Accrued liabilities – related party 2,717,997 2,238,805 Escrow payable 1,680,205 588,516 Line of credit 1,850,000 6,436,402 Total liabilities 6,263,036 9,333,063 Commitments and contingencies - - Partners’ Capital: Limited partners’ capital:17,500,000 units authorized; 4,105,552 units issued and outstanding at September 30, 2007 and 661,191 units issued and outstanding at December 31, 2006 73,723,735 11,879,843 General partner’s capital 85,415 18,748 Total partners’ capital 73,809,150 11,898,591 Total liabilities and partners’ capital $ 80,072,186 $ 21,231,654 See accompanying notes to financial statements (unaudited). 3 UNITED DEVELOPMENT FUNDING III, L.P. STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Revenues: Interest income $ 2,195,552 $ 79,929 $ 4,522,154 $ 79,929 Credit enhancement fees – related party 142,553 - 438,946 - Mortgage and transaction service revenues 236,884 19,465 483,991 19,465 Total revenues 2,574,989 99,394 5,445,091 99,394 Expenses: Interest expense 2,853 - 195,122 - General and administrative 449,674 31,913 954,737 32,435 Total expenses 452,527 31,913 1,149,859 32,435 Net income $ 2,122,462 $ 67,481 $ 4,295,232 $ 66,959 Earnings per unit, basic and diluted $ 0.61 $ 0.57 $ 1.93 $ 1.69 Weighted average units outstanding 3,497,625 117,858 2,228,133 39,573 Distributions declared per limited partnership unit $ 0.37 $ 0.06 $ 0.80 $ 0.06 See accompanying notes to financial statements (unaudited). 4 UNITED DEVELOPMENT FUNDING III, L.P. STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, 2007 2006 Operating Activities Net income $ 4,295,232 $ 66,959 Adjustment to reconcile net income to net cash provided by operating activities: Provision for loan losses 45,222 - Amortization 44,941 - Changes in operating assets and liabilities: Accrued interest receivable – related party (593,215 ) - Other assets 7,982 (5,194 ) Accounts payable 438 - Accounts payable – related party - 19,504 Accrued liabilities (54,944 ) - Net cash provided by operating activities 3,745,656 81,269 Investing Activities Investments in mortgage notes receivable (48,317,280 ) (3,695,431 ) Investments in mortgage notes receivable – related party (12,893,499 ) - Receipts from mortgage notes receivable 4,044,399 - Receipts from mortgage notes receivable – related party 85,786 - Net cash used in investing activities (57,080,594 ) (3,695,431 ) Financing Activities Payments on line-of-credit, net (4,586,402 ) - Limited partner contributions 68,040,878 3,995,678 Limited partner distributions (2,774,546 ) (7,096 ) Limited partner distribution reinvestment 846,280 - General partner distributions (379,202 ) (1,437 ) Partnership interest subscriptions receivable - 900 Escrow payable 1,091,689 178,200 Restricted cash (1,091,689 ) (178,200 ) Payments of offering costs (8,118,083 ) (460,178 ) Payments of deferred offering costs (594,869 ) (835,007 ) Accrued liabilities – related party 479,192 950,095 Net cash provided by financing activities 52,913,248 3,642,955 Net increase (decrease) in cash and cash equivalents (421,690 ) 28,793 Cash and cash equivalents at beginning of period 672,107 - Cash and cash equivalents at end of period $ 250,417 $ 28,793 Supplemental Disclosure of Cash Flow Information Cash paid during the period for interest $ 196,694 $ - See accompanying notes to financial statements (unaudited). 5 UNITED DEVELOPMENT FUNDING III, L.P. NOTES TO FINANCIAL STATEMENTS (Unaudited) A. Nature of Business United Development Funding III, L.P. (which may be referred to as the “Partnership,” “we,” “us,” or “our”) was organized on June 13, 2005 as a Delaware limited partnership.Our principal business purpose is to originate, acquire, service, and otherwise manage, either alone or in association with others, a diversified portfolio of mortgage loans that are secured by real property or equity interests that hold real property already subject to other mortgages (including mortgage loans that are not first in priority and participation interests in mortgage loans) and to issue or acquire an interest in credit enhancements to borrowers, such as guaranties or letters of credit. Our offices are located in Richardson, Texas. Our general partner is UMTH Land Development, L.P., a Delaware limited partnership (“Land Development”).Land Development is responsible for our overall management, conduct and operation.Our general partner has authority to act on our behalf in all matters respecting us, our business and our property.The limited partners shall take no part in the management of our business or transact any business for us and shall have no power to sign or bind us; provided, however, that the limited partners, by a majority vote and without the concurrence of the general partner, have the right to:(a) amend the partnership agreement governing the partnership, (b) dissolve the Partnership, (c) remove the general partner or any successor general partner, (d) elect a new general partner, and (e) approve or disapprove a transaction entailing the sale of all or substantially all of our real properties acquired by the Partnership. B. Basis of Presentation The accompanying unaudited financial statements were prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q of Regulation S-X.They do not include all information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements.However, except as disclosed herein, there has been no material change to the information disclosed in our Annual Report on Form 10-K for the year ended December 31, 2006, which was filed with the Securities and Exchange Commission. The interim unaudited financial statements should be read in conjunction with the financial statements filed in our most recent Annual Report.In the opinion of management, the accompanying unaudited financial statements include all adjustments, consisting solely of normal recurring adjustments, considered necessary to present fairly our financial position as of September 30, 2007, operating results for the three and nine months ended September 30, 2007 and 2006 and cash flows for the nine months ended September 30, 2007 and 2006.Operating results and cash flows for the nine months ended September 30, 2007 are not necessarily indicative of the results that may be expected for the year ending December 31, 2007. Reclassification Certain prior year amounts have been reclassified to conform to current presentation. C. Registration Statement On May 15, 2006, our Registration Statement on Form S-11, covering a public offering of up to 12,500,000 units of limited partnership interest at a price of $20 per unit (the “Offering”), was declared effective under the Securities Act of 1933, as amended.The Registration Statement also covers up to 5,000,000 units of limited partnership interest to be issued pursuant to our distribution reinvestment plan (“DRIP”) at a price of $20 per unit.Initial subscription payments were placed in an account held by the escrow agent and held in trust, pending release to us after we had received and accepted subscriptions for a minimum of $1 million.On July 3, 2006, we satisfied the minimum escrow conditions in connection with the Offering.As a result, our initial public subscribers were accepted as limited partners and the subscription proceeds from such initial public subscribers were released to us from escrow.As of September 30, 2007, we had issued an aggregate of 4,105,552 units of limited partnership interest in the Offering, consisting of 4,061,523 units that have been issued to our limited partners in exchange for gross proceeds of approximately $81.2 million (approximately $71.6 million, net of costs associated with the offering) to us, and another 44,029 units of limited partnership interest issued to limited partners in accordance with our DRIP, in exchange for gross proceeds of approximately $880,600 (approximately $872,200, net of costs associated with our DRIP). 6 D.Line of Credit In December 2006, we entered into a revolving credit facility (the “Revolving Credit Facility”) with Premier Bank, a Missouri banking association d/b/a Premier Bank of Texas, permitting us to borrow up to an aggregate outstanding principal amount of $10 million.The Revolving Credit Facility is secured by a first priority lien upon all of the Partnership’s existing and future acquired assets.The Revolving Credit Facility’s maturity date is December 29, 2008.In consideration for the origination of the Revolving Credit Facility, we paid an origination fee in the amount of approximately $113,000, which is being amortized over the initial two-year term of the Revolving Credit Facility.The annual interest rate on the Revolving Credit Facility is equal to the prime rate of interest as quoted in the Wall Street Journal (7.75% at September 30, 2007), payable monthly.The Revolving Credit Facility requires that we comply with various covenants, including maintaining at least $5 million in eligible first lien promissory notes and maintaining, as of December 31, 2006, at least $7 million in aggregate partners’ equity and, as of January 31, 2007, at least $10 million in aggregate partners’ equity.As of September 30, 2007, the Partnership had approximately $73.8 million in aggregate partners’ equity and was in compliance with the other operating covenants required by the Revolving Credit Facility. If a default occurs, the Revolving Credit Facility may be declared due and payable immediately.In such event, Premier Bank may foreclose on our assets or exercise any other rights or remedies it may have, including foreclosure of our assets.Any such event may materially impair our ability to conduct business. We intend to utilize the Revolving Credit Facility as transitory indebtedness to provide liquidity and to reduce and avoid the need for large idle cash reserves, including usage to fund identified investments pending receipt of proceeds from the sale of our units. Certain proceeds from the sale of our units are used to repay the Revolving Credit Facility. We intend to use the Revolving Credit Facility as a portfolio administration tool and not to provide long-term or permanent leverage on our investments.As of September 30, 2007, approximately $1.9million was outstanding on the Revolving Credit Facility, and interest expense related to the borrowings under this facility was approximately $195,000 for the nine months ended September 30, 2007. E.Partners’ Capital As of September 30, 2007, we had accepted subscriptions for 4,105,552 units of limited partnership interest pursuant to the Offering, which represented gross proceeds of approximately $82.1 million to us.Monthly limited partners’ distributions for nine months ended September 30, 2007 totaled approximately $2.8 million, consisting of approximately $1.9million paid in cash and approximately $846,300 distributed in the form of 42,300 limited partnership units issued in accordance with our DRIP, pursuant to which limited partners may elect to have a portion of their distributions from us reinvested in additional units.Distributions to our general partner are more fully discussed in Note G. F.Commitments and Contingencies In October 2006, we entered into a limited guaranty for the benefit of United Mortgage Trust, a real estate investment trust organized under the laws of the state of Maryland (“UMT”), or its permitted successors and assigns (the “UDF III Guaranty”), by which we guarantied the repayment of up to $30 million owed to UMT with respect to that certain Second Amended and Restated Secured Line of Credit Promissory Note between UMT and United Development Funding, L.P., a Nevada limited partnership (“UDF I”).In connection with the UDF III Guaranty, we entered into a letter agreement with UDF I (the “UDF III Credit Enhancement Fee Agreement”), which provides for UDF I to pay us a monthly amount in arrears equal to 0.25% of the maximum liability amount, in consideration for our guaranty.We include those monthly payments of the credit enhancement fee in our credit enhancement fee income.The maximum liability amount is equal to the maximum amount of our exposure pursuant to the UDF III Guaranty; provided, that if the amount of net proceeds raised by UDF III in connection with the Offering exceeds $5million on the date of calculation, then the maximum liability amount for the purposes of the payment of the credit enhancement fee shall not exceed the amount of net proceeds raised through such date.In addition, the amount of the guaranty is reduced $1.00 for every $1.00 by which the total partners’ equity in UDF I exceeds $30 million.As of September 30, 2007, UDF I total partners’ equity was approximately $41 million; thus the exposure under the UDF III Guaranty as of September 30, 2007 was approximately $19 million. An affiliate of our general partner serves as the advisor to UMT.In addition, our general partner serves as the asset manager for UDF I. The Partnership has no other outstanding debt or contingent payment obligations, other than certain loan guaranties or letters of credit that we may make to or for the benefit of third-party lenders.There are approximately $7.5 million of commitments to be funded under the terms of mortgage notes receivable as of September 30, 2007.Included in such amount is approximately $1.3 million of commitments for mortgage notes receivable – related party. 7 G. Related Party Transactions Our general partner, Land Development, and certain of its affiliates receive fees in connection with the Offering and in connection with the acquisition and management of our assets.Land Development also receives reimbursement of certain costs of the Partnership. We commenced active operations after we satisfied the minimum escrow condition in connection with the Offering on July 3, 2006.No fees or reimbursement of costs were paid to our general partner prior to July 3, 2006. Land Development receives up to 1.5% of the gross offering proceeds (excluding proceeds from our DRIP) for reimbursement of organization and offering expenses.We have a related party payable to Land Development of approximately $2.7 million as of September 30, 2007 for organization and offering costs paid by Land Development related to the Offering. Land Development is also paid 3% of the net amount available for investment in mortgages for fees and expenses associated with the selection and origination of mortgages, including, but not limited to, legal fees and expenses, travel and communications expenses, costs of appraisals, accounting fees and expenses, and title insurance funded by us.Such costs are amortized into interest income over the life of the development mortgage notes receivable. We also reimburse Land Development up to 0.5% of the gross offering proceeds for expenses related to bona fide due diligence expenses incurred by unaffiliated selling group members and paid by us through Land Development (except that no such due diligence expenses shall be paid with respect to sales under the DRIP). Our general partner pays a wholesaling fee of up to 1.2% of the gross offering proceeds (excluding proceeds from sales under the DRIP) to IMS Securities, Inc., an unaffiliated third party, and we reimburse our general partner for such payments.From such amount, IMS Securities, Inc. reallows up to 1% of the gross offering proceeds to wholesalers that are employed by an affiliate of Land Development.We reimburse Land Development, or its affiliate, for such wholesaling fees paid on our behalf. Land Development currently receives a promotional interest equal to 10% of cash available for distribution prior to the return to the limited partners of all of their capital contributions plus an 8% annual cumulative (non-compounded) return on their net capital contributions.After the limited partners receive a return of their net capital contributions and an 8% annual cumulative (non-compounded) return on their net capital contributions, Land Development will receive a subordinated promotional interest of 15% of remaining cash available for distribution (including net proceeds from a capital transaction or pro rata portion thereof). Land Development receives a carried interest, which is an equity interest in us to participate in all distributions, other than distributions attributable to its promotional interest of cash available for distribution and net proceeds from a capital transaction.If Land Development enters into commitments to investments in mortgages in excess of 82% of the gross offering proceeds, it will be entitled to a carried interest equal to (a)1% for the first 2.5% of commitments to investments in mortgages above 82% of the gross offering proceeds (or if commitments to investments in mortgages are above 82% but no more than 84.5%, 1% multiplied by the fractional amount of commitments to investments in mortgages above 82%), (b)1% for the next 2% of additional commitments to investments in mortgages above 84.5% of the gross offering proceeds (or if commitments to investments in mortgages are above 84.5% but no more than 86.5%, 1% multiplied by the fractional amount of commitments to investments in mortgages above 84.5%) and (c)1% for each additional 1% of additional commitments to investments in mortgages above 86.5% of the gross offering proceeds (or a fractional percentage equal to the fractional amount of any 1% of additional commitments to investments in mortgages). For services rendered in connection with the servicing of our loans, we pay a monthly mortgage servicing fee to Land Development equal to one-twelfth of 0.25% of our aggregate outstanding development mortgage notes receivable balance as of the last day of the month.Such fees are included in general and administrative expenses. UMTH Funding Services, LP (“Funding Services”), an affiliate of Land Development, receives 0.8% of the gross offering proceeds (excluding proceeds from sales under our DRIP) as a marketing support fee for marketing and promotional services provided to selling group members.Funding Services also is reimbursed for operating expenses incurred in assisting Land Development in our management.An additional marketing support fee is paid directly to unaffiliated participating selected dealers in an amount to be determined in the sole discretion of Land Development, but which shall not exceed 1% of the gross offering proceeds (excluding proceeds from sales under our DRIP). 8 The chart below summarizes the payment of related party fees and reimbursements associated with the Offering and origination and management of assets for the nine months ended September 30, 2007: For the Nine Months Ended Payee Purpose September 30, 2007 Land Development Organization & Offering Expenses $ 1,019,900 Due Diligence Fees 340,000 Wholesaler Reimbursement 153,600 Acquisition & Origination Expenses and Fees 1,830,500 Promotional Interest 330,600 Carried Interest 83,200 Mortgage Servicing Fee 48,600 Funding Services Marketing Support Fees 820,600 The Partnership originated four secured promissory notes to related parties, including UDF I and borrowers in which UDF I or one or more other companies that may be deemed to be under common control with the Partnership had an equity interest or other investment as well.Each loan was issued on terms that are as fair and at least as favorable to the Partnership as a similar transaction with an unaffiliated party in similar circumstances, and the aggregate principal outstanding under these loans is approximately $19 million as of September 30, 2007.The notes bear interest at rates ranging from 12% to 16% per annum and interest payments are due monthly.The notes have terms ranging from 12 to 42 months.As of September 30, 2007, the Partnership had recognized approximately $1 million of interest income related to these notes. As of September 30, 2007, we had recognized approximately $439,000 as credit enhancement fees – related party, as discussed above in Note F. On April 25, 2007, we entered into a letter of engagement with Funding Services.
